Citation Nr: 1619104	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, for the period prior to May 15, 2012.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder, beginning May 15, 2012.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	 Bryan Held, Agent


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to September 1984, and from February 1990 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Evidence of unemployability has submitted during the course of an appeal from an assigned disability rating, and therefore, the claim for a TDIU will be considered part and parcel of the claim of the current claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Even though the RO denied entitlement to individual unemployability in September 2014, the issue of entitlement to a TDIU has been is included as an issue in this appeal.


FINDINGS OF FACT

1.  Prior to May 15, 2012, manifestations of the Veteran's posttraumatic stress disorder (PTSD) included symptoms of anger, anxiety, avoidance, hypervigilance, impatience, mild hopelessness, mild helplessness, moderate irritability, moderate difficulty concentrating, nervousness, nightmares, numbness, social isolation, sleep disturbance/insomnia, decreased appetite, and sleep terrors.  

2.  For the period beginning May 15, 2012, manifestations of the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as, such as anger, anxiety, avoidance, hypervigilance, impatience, irritability, difficulty concentrating, nervousness, chronic sleep impairment, depression, hypervigilance, memory loss, disturbances of motivation and mood, suicidal ideation, panic attacks, decreased appetite, nightmares, flashbacks, visual hallucinations, olfactory memories, and difficulty in establishing and maintaining effective work and social relationships.  

3.  The Veteran's service-connected disability does not preclude substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent prior to May 15, 2012, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for evaluation in excess of 50 percent for the period beginning May 15, 2012, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

I.  PTSD

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent for the period prior to May 15, 2012, and greater than 50 percent disabling thereafter, for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  

Under the provisions of Diagnostic Code 9411, a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A.  Prior to May 15, 2012

A June 22, 2010 VA suicide assessment noted the Veteran did not feel hopeless about the present or future and had never attempted or thought about suicide.  In a June 22, 2010 psychology note, the Veteran underwent a mental status examination.  It was noted that the Veteran arrived early for the evaluation and his grooming and hygiene were very good.  He was cooperative, his mood was euthymic, and his affect was appropriate.  Psychomotor activity level was within normal limits and his speech was clear and fluent.  The Veteran's thought processes were logical and his thought content appeared appropriate.  Intellectual functioning were within the average range and his immediate and remote memory appeared grossly intact.  The Veteran was judged to be a good historian and reality testing appeared within normal limits.  The Veteran did not report experiencing hallucinations or delusions.  His insight and judgment were good.  The Veteran endorsed PTSD symptoms of nightmares, avoided thoughts of his stressor, and felt on guard and numb.  He reported poor sleep and poor appetite, with weight loss.  The Veteran denied suicidal and homicidal ideation and denied any intent, plan, or means.  He reported mild hopelessness/helplessness.  The examiner found there was a minimal risk for self-injury, suicide, or harm to others.  

A June 22, 2010 mental health diagnostic study note, reported the Veteran met the criteria for PTSD.  The study required him to rate seventeen questions from 1 to 5.  The scale went from: (1) not at all; (2) a little bit; (3) moderately; (4) quite a bit; and (5) extremely.  The Veteran was experiencing moderate repeated disturbing memories, thoughts, images, and dreams and he acted or felt a little bit as if the stressful experience from the past was happening again.  He found it quite upsetting when something reminded him of the stressful event.  The Veteran noted an extreme physical reaction when something reminded him of the event.  He moderately avoided thinking about, talking about, and having feelings about the stressful experience and moderately avoided activities or situations that reminded him of the experience.  The Veteran reported a little trouble remembering important parts of the stressful experience.  He had a moderate loss of interest in activities he used to enjoy.  He felt quite a bit distant or cut off from other people and felt quite a bit emotionally numb or unable to have loving feelings for those close to him.  He rated it "extremely" when asked whether he felt his future would somehow be cut short.  The Veteran had extreme trouble falling or staying asleep.  He felt moderately irritable or moderately wanted to have angry outburst.  He had moderate difficulty concentrating and was extremely alert and was quite a bit jumpy or startled.  The Veteran was then asked to answer ten more questions.  The Veteran answered "not at all" to having little interest or pleasure in doing things.  He noted he felt down, depressed, or hopeless for several days.  He had trouble falling or staying asleep or sleeping too much nearly every day.  Nearly every day he was tired or had little energy and nearly every day he had a poor appetite or overate.  He did not at all feel bad about himself or that he was a failure or had let himself or his family down.  He nearly every day had trouble concentrating on things such as reading the newspaper or watching television.  The Veteran reported it was somewhat difficult to do work, take care of things at home, or get along with other people.  

In an August 2010 statement by the Veteran's spouse, she reported that the Veteran spoke about his friends getting killed and his father dying.  The Veteran had flashbacks and he had talked about killing himself.  The Veteran avoided people, stayed at home, and did not want to go out and eat.  The Veteran could not sit too long, and had to walk and smoke.  The Veteran was very impatient, hyper, and nervous and pulled on his hair.  She noted that when the Veteran attempted to do things, sometimes they did not get finished.  On occasion, he had anger and it was hard for him to sleep.  The Veteran fought in his sleep and got up at all times of night and stared at her.  She also noted that when she attempted to call his name he sometimes did not hear her.  He could not eat on occasion, and if she told him something he forgot.  She also reported that the Veteran was weak in the legs.

The Veteran was afforded a VA PTSD examination in October 2010.  The Veteran reported being married for about two years, but they met in 2003.  The Veteran stated he got along well with his wife and she was three months pregnant.  The Veteran also reported getting along with his mother who lived nearby.  The Veteran reported no significant social relationships.  The Veteran did not join any groups or clubs and did not have individuals he associated with other than his wife and family.  He disliked going out where there were crowds and he did not like to go shopping, out to restaurants, festivals, sporting events, or music concerts.  The Veteran stated he would prefer to stay by himself or with his wife and watch TV or take care of household tasks such as mowing the lawn.  The Veteran denied substance abuse problems and suicide attempts.  The Veteran reported a distant history of assaultive behavior, but not in about seven years.  

On mental status examination, the Veteran's affect was broad and his mood was euthymic.  The Veteran was in no significant emotional distress.  He was friendly, cooperative, and smiled often.  The Veteran was very animated and there was no impairment of thought process or communication.  He did not have any delusions or hallucinations.  The Veteran's eye contact and behavior were appropriate.  He denied any problems with suicidal or homicidal thinking.  The Veteran's personal hygiene was adequate and basic activities of living.  The Veteran was oriented, his memory was intact, and there was no obsessive compulsive behavior.  His speech was within normal limits and there were no panic attacks.  The Veteran denied significant problems with pervasively low, sad, or depressed mood.  He reported anxiety.  Being out in public created a sense of anxiety and the examiner stated it likely related to hypervigilance.  The Veteran felt he was not safe and must be on guard in public.  He stated he typically avoided such situations.  He reported more vigilance-related activity at night when it is dark and he cannot see what is going on.  The Veteran's impulse control was generally adequate, though he did report periodic verbal anger outbursts.  The Veteran reported poor sleep and stated his anxiety made it difficult for him to sleep.  The Veteran reported having better sleep if he could get to bed before it got dark.  

The Veteran did not recall any specific war-related nightmares or horrible dreams, though he reported that his wife claimed he sometimes hollers, shouts, and yells in his sleep.  The Veteran did report upsetting intrusive memories of Gulf War combat experiences as often as three to four times a week.  The Veteran also reported that certain things triggered negative and upsetting memories.  The Veteran had avoidance behavior and he avoided watching war-related news or movies.  He avoided hunting or guns and avoided talking about war-time trauma or attending fireworks shows.  The Veteran endorsed a hyper-startled response to sudden noise or touch.  The Veteran described hypervigilance, creating anxiety in crowds or in darkness.  The Veteran was more watchful, scanned for danger, and wanted to sit with his back to the wall without anyone behind him.  The Veteran stated he would recheck locks in the house.  He complained of feeling irritable and had poor concentration with his mind drifting and wandering.  The examiner's assessment was that the Veteran met the criteria for PTSD.  A GAF score of 63 was assigned.  The examiner noted the Veteran's prior legal history and imprisonment.  The examiner noted that the Veteran seemed to have functioned adequately in the work place until his legal problems led to the loss of his job.  The Veteran had not been able to find employment since getting out of prison two years ago.  The Veteran got along with his wife though he reported little in the way of social relationships.  The Veteran disliked crowded situations and avoided them.  The Veteran displayed broad affect and did not appear in significant emotional distress.

At the time of the VA examination the Veteran had a GAF score of 63.  This represents some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995). 

During the period prior to May 15, 2012, manifestations of the Veteran's PTSD included symptoms of anger, anxiety, avoidance, hypervigilance, impatience, mild hopelessness, mild helplessness, moderate irritability, moderate difficulty concentrating, nervousness, nightmares, numbness, social isolation, sleep disturbance/insomnia, decreased appetite, and sleep terrors.  After consideration of the totality of the evidence, the Board finds that a rating in excess of 30 percent for PTSD prior to May 15, 2012 is not warranted.  The Veteran's PTSD did not result in symptoms of occupational and social impairment with reduced reliability and productivity due a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Accordingly, the Board finds that an initial evaluation in excess of 30 percent for PTSD is not warranted for the period prior to May 15, 2012.

B.  Beginning May 15, 2012

In a May 15, 2012 psychology note, the Veteran claimed his PTSD symptoms worsened around November 2011, but he noted no clear reason for the exacerbation of symptoms.  The Veteran reported currently having nightmares, flashbacks, severe anxiety, and visual hallucinations of seeing troops.  He reported being aware that he was hallucinating.  The Veteran reported trouble with insomnia and stated that he slept in a separate bed from his wife due to waking with nightmares.  The Veteran reported getting most of his sleep during the daytime.  The Veteran reported increases in being hyper startled and jumpy and reported twitching at times and curling his hair when anxious.  The Veteran reported being extremely socially isolated and did not go to the grocery store or places where there were crowds.  The Veteran reported concerns about his memory and described a situation in which he forgot he had the car and walked home.  The Veteran reported that these episodes were accompanied by intrusive images at times and that other times he felt "spaced out."  The Veteran described having trouble transcribing verbal information into written information and often reversed numbers and letters.  The Veteran denied a history of childhood learning problems.  The examiner diagnosed PTSD with a GAF score of 50.

In a May 16, 2012 suicide assessment, the Veteran reported having thoughts of taking his life several weeks earlier.  The Veteran reported never having a plan or attempting suicide.  The examiner felt the Veteran was a low risk and not a significant risk of self-harm.  

A psychology note, dated May 22, 2012, noted the Veteran arrived at the session with his spouse.  The Veteran's spouse stated that the Veteran's symptoms had worsened recently with no clear idea of why.  The Veteran's spouse noted that he was getting confused easily and stated that he recently left the house and was wandering aimlessly around the neighborhood.  She reported that he no longer drove because he was having trouble remembering where he was going and what he was doing.  She was concerned about his smoking and indicated that he only slept about three hours per night and was often up all night long.  She stated he had crying episodes and talked with her about past combat experiences.  She also reported that he had angry outbursts.  The examiner noted that the Veteran was quiet during the session and he reported feeling physically sick and quite anxious.  The Veteran agreed with his wife's report regarding his symptoms and also stated that he did not know why the symptoms had worsened.  The benefits of hospitalization were discussed with the Veteran, but he declined.  The Veteran did not meet the criteria for involuntary hospitalization.  The Veteran reported suicidal thoughts a few weeks earlier, but none presently.  The Veteran had a GAF score of 50.  The examiner judged the Veteran's current potential for suicidal behavior as low risk and not a significant risk for self-harm. 

In a May 31, 2012 psychology note, the Veteran reported attending a funeral that was very difficult for him due to his PTSD related symptoms.  The Veteran found it difficult to decide where to sit in order to manage his anxiety.  The Veteran ended up sitting in a corner so that he could scan for safety cues.  The flag on the coffin gave him intrusive memories about Iraq and the death of his family member brought back memories of deaths that occurred in Iraq.  The Veteran had olfactory memories such as the smell of burning flesh.  The Veteran reported suicidal thoughts a few weeks earlier, but none presently.  The examiner judged the Veteran's current potential for suicidal behavior as low risk and not a significant risk for self-harm.  The examiner noted that the Veteran reported many signs/symptoms of PTSD and further assessment was recommended to rule out PTSD.  The examiner felt that based on the last family meeting, it appeared that the Veteran tended to under-report symptoms.  The Veteran's wife's description of his inability to function and his recent cognitive problems suggested a more serious condition than what was indicated by the Veteran's reports.  The Veteran denied an interest in group treatment for PTSD and denied interest in inpatient treatment.  The Veteran had a GAF score of 50.  

In a June 2012 psychology treatment note, the Veteran was feeling extremely tired and stated that he could not concentrate and was having memory problems.  The Veteran could not drive because he would forget where the car was located.  The Veteran reported "seeing visions."  The examiner noted it sounded like intrusive memories and flashbacks.  The Veteran noted feeling extremely jumpy and nervous.  The Veteran was coping with his anxiety by isolating himself in his basement.  The Veteran went to church, but he kept his back to the wall and was able to tolerate a full day at church.  The Veteran also reported having trouble sleeping and getting about one to two hours of sleep per night which was leading to fatigue.  The Veteran reported a decreased appetite.  The Veteran had a GAF score of 50.

A VA psychiatry consult, dated July 2013, noted the Veteran was there for an evaluation.  The Veteran discussed his in service stressors.  He noted that for the last few years he has had problems with his memory which was getting progressively worse.  The Veteran reported he stopped working about 10 years ago because he could not stand to be a crowd.  The Veteran reported forgetting where he parked his car, his friends' names, food on the stove, and a vehicle accident.  He also reported having trouble remembering the names of family members and how to put up a tent.  The Veteran reported trouble sleeping and intrusive thoughts about his time in the service.  The Veteran was isolated, hypervigilant, and startled easily.  The Veteran did not like to be reminded about his time in service and he reported that over the last two weeks his mood had been sad, but with no crying spells.  The Veteran felt hopeless and helpless at times.  He had trouble concentrating and his appetite was decreased.  The Veteran had suicidal thoughts several years ago, but never attempted suicide.  He stated that he had panic attacks that came out of the blue.  The Veteran reported he stopped working 10 years earlier because he could not stand to be in a crowd around a lot of people.  The Veteran denied auditory or visual hallucinations, but did think people were sometimes watching him when he was out in public.  The Veteran worried about things he could not control.  The Veteran reported drinking heavily in the military, but did not drink a great deal since that time.  He stated he had probably drunk a 6-pack of beer the last 6 months.  He denied illicit drugs.  

A mental status examination was conducted, in which the Veteran's affect was the full range.  He had good eye contact and his speech was normal in rate and tone.  His thought process was linear and there was no looseness of association.  There was no flight of ideas and he denied auditory or visual hallucinations, paranoia or suicidality.  The Veteran was oriented to date, city, state, country, and president.  He could spell the word "world" backwards without any problems, 3/3 words at zero minutes, 2/3 words at five minutes with prompting.  The Veteran could write a sentence, copy a figure, name two objects, and follow directions.

A September 2013 VA mental health note, reflected the Veteran was being treated for cognitive impairment and anxiety.  The Veteran reported his mood had been fair, he did not feel hopeless, and he had no plans to harm himself.  The Veteran's concentration was decreased at times.  The Veteran denied any recent nightmares, but still had intrusive thoughts about his time in service.  The Veteran stated he did not like going into crowds because there were too many people.  A mental status examination was conducted in which the Veteran's affect was the full range.  The Veteran appeared somewhat uncomfortable because he had a cyst removed the day before.  The Veteran did not have any plans to kill himself and he was oriented to date, city, state, country, and president.  The Veteran spelled the word "world" backwards with one mistake.  The examiner noted 3/3 words at zero minutes and 3/3 words at five minutes.  The Veteran could follow directions, name objects, draw a figure, and write a sentence. 

An addendum to a VA social work note, dated November 2013, noted the Veteran had been referred for traumatic brain injury evaluation.  The Veteran reported memory difficulties that had gotten worse the prior two years.  The examiner noted that the Veteran arrived on time and his dress, grooming, and hygiene were appropriate.  The Veteran's speech was normal for volume, rate, and prosody.  His thought content was coherent and there were no signs of thought disturbances or hallucinations.  The Veteran demonstrated a euthymic mood with congruent affect.  He was cooperative throughout testing and the examiner felt he put forth his best effort.  The examiner felt the tests reflected a valid estimate of his current neuropsychological functioning.  A processing speed and executive functioning test revealed the Veteran's performance was in the borderline impaired range for visual scanning and tracking and on a divided attention task.  The Veteran's verbal abstract reasoning was in the low average range.  The Veteran's emotional functioning reported a severe level of depression and a moderate level of anxiety.  The Veteran denied current thoughts, plans, or intent to harm himself or others.  The Veteran denied a history of suicidal attempts and denied any feelings of hopelessness and helplessness.  The Veteran's current potential for suicidal behavior was judged to be low.  The examiner noted that the Veteran was referred for traumatic brain injury evaluation, but the Veteran denied a history of hits to his head or losses of consciousness.  The neuropsychological testing reflected his immediate memory and processing speed were reduced.  The Veteran reported memory difficulties starting around 2000, but they had gotten worse the last few years.  The Veteran also reported a significant level of depression, anxiety, sleep, and pain difficulties.  The examiner noted the Veteran's difficulty with processing speech likely impacted his ability to learn and thus recall new information.  The etiology could not be determined and his cognitive difficulties were likely related to his significant sleep, pain, and mood symptoms. 

The Veteran was afforded a VA PTSD examination in December 2013.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had remained married for five years and had known his wife for at least 10 years.  The Veteran reported that they were getting along "alright."  The Veteran was expecting a child.  The Veteran visited with his mother weekly and his wife had a child and two grandchildren who visit.  The Veteran did not report any other social activities such as clubs, organizations, or church.  The Veteran reported spending a lot of time at home in the basement watching TV or playing old records.  The Veteran would occasionally run to the store with his wife, but he preferred not to be in crowds or populated places very often or for very long.  The Veteran preferred places and times where there low crowds.  The Veteran reported considering trying to learn guitar and fishing.  He reported no social life, but later stated he stayed in contact with some Army buddies.  The Veteran went to a lifelong friend's Thanksgiving celebration that had about 50 people.  The Veteran reported coming back home within an hour due to feeling uncomfortable around so many people.  

The examiner noted the prior exam's work history which noted that the Veteran had last worked approximately in 2000 as a forklift operator in a warehouse.  The job suited the Veteran because he could work mostly by himself.  The Veteran lost the job when had a firearm accusation.  The Veteran reported that the Court system dragged the process out and the Veteran went to prison from 2003 to 2008.  The Veteran reported last working in 2000, secondary to his previously mentioned legal problems.  The Veteran reported not having found any employment since getting out of prison.  The October 2010 examiner noted that it was likely that the Veteran's criminal record, as well as the economy play a significant role in his lack of employment.  The current examiner noted that the Veteran informed a VA psychiatrist in July 2013 that he stopped working 10 years ago because he could not stand to be in a crowd.  The examiner noted that this conflicted with his statement at the 2010 examination.  The examiner noted that the Veteran's legal problems are not likely related to his PTSD.  

The examiner noted that the Veteran's medical record reflected that the Veteran was complaining of significant memory problems.  The Veteran claimed to forget where he parked his car, turn off the stove, friends' names, or how to get to where he was going.  A neuropsychology evaluation indicated the Veteran had some memory problems, but that he significantly worsened in the last two years.  The examiner noted that such a pattern of cognitive dysfunction was less likely related to any military traumatic brain injury, as problems would have been ongoing since service.  Sudden worsening two years ago is also less likely related to the Veteran's PTSD because the Veteran had PTSD for years without having severe memory problems.  The examiner noted that although the reported memory problems are severe, mental status examinations done in September 2013 and October 2013 did not reveal severe cognitive impairment as the Veteran's scores ranged from average through low average to borderline impaired.  The Veteran reported using alcohol to try to sleep or for pain, but stated he had really been drinking since about March 2013.  The examiner suggested the Veteran follow up on the possibility of sleep apnea.

In diagnosing PTSD, the examiner noted symptoms of anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's affect was broad and his mood appeared euthymic.  The Veteran was friendly, polite, and cooperative.  The Veteran was animated and did not appear depressed.  The Veteran reported feeling anxious though he did not appear excessively so.  The Veteran's eye contact, speech, and behavior were normal.  The Veteran continued to report PTSD problems and being out of work.  The examiner noted that his unemployment was not likely due to PTSD.  The examiner noted that although the Veteran avoided crowds, there were numerous jobs, including his last one, that do not require any exposure to a large number of people.  The Veteran got along with his wife and family, but did seem to have little social life and few leisure pursuits.  The Veteran had no delusions or hallucinations and denied suicidal and homicidal ideation.  The Veteran had no obsessive-compulsive disorder, but did report occasional panic attacks which were prompted when he was in a crowd.  The Veteran denied significant depression and stated his mood tended to "stay in the middle."  The Veteran noted a lot of anxiety and often felt tense, worried, and wanted to fidget and pace.  Hypervigilance contributed to his anxiety when out in public or in crowds.  The Veteran was on guard, watchful, and would put his back to a wall to make sure nobody was behind him.  The Veteran reported sometimes having war related nightmares.  The medication he took reduced their frequency.  The Veteran reported daily upsetting intrusive war memories and continued to be distressed by the same cues or reminders noted in the last examination.  The Veteran continued to avoid war discussion, crowds, and war movies.  The Veteran got startled, had concentration complaints, and sleep problems.  The Veteran reported feeling easily irritable, but denied violence or any severe verbal outbursts.  He noted getting impatient and harsh or snappy at times.  

In an August 2014 medical opinion, a VA psychologist discussed the Veteran's functional impairment due to his service connected PTSD.  The examiner noted that the Veteran's PTSD had impaired his willingness to participate in social activities in crowded places.  In general the Veteran had positive family relationships and maintained some friendships with friends from the Army.  The examiner felt the Veteran's PTSD was not responsible for his current lack of occupational success because of the previously mentioned legal problems in his record.  The Veteran reported in his October 2012 and December 2013 examinations that he had not found employment since getting out of prison and he last worked in 2000 secondary to his previously mentioned legal problems.

The Veteran was afforded a VA PTSD examination in November 2014.  The examiner noted diagnoses of PTSD and major depressive disorder.  The Veteran reported recurrent, involuntary, and intrusive distressing memories of the events.  He had intense or prolonged psychological distress when he heard voices that sound like his friends and when a train went by his house because it shook the ground and rumbled which reminded him of attacks.  The Veteran avoided distressing memories, thoughts, or feelings and was in a persistent negative emotional state.  He had markedly diminished interest or participation in significant activities.  The Veteran reported hypervigilance, problems with concentration, and sleep disturbance.  The duration of his disturbance was more than one month and caused clinically significant distress.  The Veteran also reported a depressed mood and diminished interest in activities.  The Veteran reported sitting a lot in a darkened basement.  The Veteran had feelings of worthlessness and guilt and had occasional passive thoughts of death and suicidal ideation.  The Veteran stated that his commitment to his family would keep him from killing himself.  The examiner noted the Veteran was vague when asked about homicidal ideation.  The Veteran stated he sometime felt that kind of way, but he made no direct threats toward any specific person.  In terms of differentiating the different symptoms between PTSD and major depressive disorder, the examiner noted that PTSD is a disorder in response to trauma that results in problems of intrusive thoughts and memories, avoidance, changes in cognitive perceptions, emotions and interpersonal relationships, and an increase in arousal responses.  Depressive disorders are mood disorders involving impairments in sleep, concentration, motivation and activity level, social isolation and feelings of guilt, worthlessness, and hopelessness.  When the depression is severe, suicidal ideation may also be present.  Overlapping symptoms of PTSD and depression were sleep disturbance, difficulty concentrating, markedly diminished interest in pleasurable activities, and excessive or inappropriate guilt.  The examiner found the Veteran's level of occupational and social impairment to be an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner could not differentiate what portion of the occupational and social impairment indicated was caused by PTSD or major depressive disorder.  The examiner stated that the Veteran's mood and anxiety disorders were co-occurring and negatively impacted each other, worsening the Veteran's ability to cope with life stresses.  There were significant symptom overlap and multi-directional interactions between the disorders.  The examiner could not delineate the impact of each specific disorder without resorting to speculation.

The examiner noted that the Veteran was married and that his wife had recently just had a miscarriage.  The Veteran had a step-daughter who lived nearby.  He saw her and her children on a relatively frequent basis.  The Veteran's mother lived about an hour away and he saw her every couple of weeks.  The Veteran enjoyed listening to music from the 1950's and 1960's.  The Veteran had a dog, but did not report doing much.  He used to enjoy fishing and used to see an Army buddy.  The Veteran reported having a friend who sometimes came by and took him out.  He was not involved in any organizations and reported not having many friends.  The Veteran stated he liked things "peaceful" and did not enjoy being around people or a lot of noise.  The Veteran enjoyed spending time with his grandchildren.  The Veteran was devoted to his grandson and was concerned about the boy's father not being present in his life.  The Veteran tried to serve as a father-figure to the grandson and would do activities with him.  The examiner noted the Veteran appeared to be close to his wife whom he saw as very supportive.  The Veteran's work history had not changed since the examination in December 2013.  However, the Veteran was noted as being agitated about the last VA examination results concerning the examiner's conclusion that the Veteran was unemployed due to his felony conviction and not to PTSD.  The Veteran continued to drink despite receiving a driving under the influence infraction in March 2013.  The Veteran stated he drank a few beers a day to help him fall asleep.  

The Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The Veteran was early for the scheduled session and was cooperative with the examiner.  The Veteran's grooming and hygiene were good and his mood appeared euthymic.  The Veterans affect was broad and somewhat labile.  The Veteran became extremely agitated, loud and angry when discussing recent VA decisions regarding his claims and his past legal convictions.  The Veteran had periods of tearfulness, particularly when discussing his concerns about his grandson being raised without a father in his life.  At other times, the Veteran was laughing and joking with the examiner.  His psychomotor activity level was elevated and his legs were shaking periodically in an exaggerated and inconsistent manner.  The Veteran's speech was clear and fluent and his thought processes appeared logical and goal directed with the exception of becoming perseverative when discussing his VA claims and legal problems.  The Veteran's thought content appeared appropriate, intellectual functioning appeared to be within the average range, his immediate and remote memory appeared grossly intact, he was just to be a good historian, and his reality testing appeared within normal limits.  The Veteran did not report experiencing hallucinations or delusions.  His insight seemed poor and his judgment seemed fair.  The Veteran reported occasional, passive suicidal ideation with no plan or intent and cited concern for his family, particularly his wife and grandson, as reasons to not kill himself.  The Veteran denied homicidal ideation and the examiner noted he was not an imminent risk to harm himself or others.  

When describing whether the Veteran's description of his PTSD symptoms matched his clinical presentation, the examiner stated:

The Veteran exhibited somewhat exaggerated behaviors ostensibly demonstrating anxiety and distress such as very exaggerated shaking of his legs that only occurred when discussing symptoms of anxiety.  This clearly was not a consistent, anxious behavior that this examiner has seen numerous times over her 23 years of clinical practice in the area of trauma at the VA.  Additionally, his presentation of his mood as always "terrible" was discrepant with his presentation.  As noted, he laughed and joked with the examiner and frequently demonstrated very positive affect when discussing his relationship with his wife and grandson.  At the same time, he also became tearful when discussing his concerns about his grandson of whom he is very fond.  He appeared to downplay some of the positive aspects of his life, for example, initially stating he does not have friends, then later on during the interview revealing he has at least one friend who comes by to take him out to socialize with other friends.  The 6/17/14 SATP Group Therapy note . . . noted "He also reported that there were family members and friends that were around him consuming alcohol but he was able to abstain from it." indicating he does have friends with whom he socializes.  While he described persistent problems with sleep, he has not pursued a suggested sleep study to rule out sleep apnea, which could play a significant role in memory, mood and concentration issues.

The examiner noted that when dealing with mental health issues, the examiners are reliant upon the patient reports and sometimes collateral information.  The information was highly subjective and could be subject to distortion when there were significant external rewards for negative presentations.  The examiner noted the possibility of exaggeration or outright malingering was a hazard for mental health professionals.  The examiner felt that in this case, some of the Veteran's demonstrated behaviors and reports of activities were quite different than his presentation of symptoms.  The examiner would not go so far as to say the Veteran was malingering his symptoms, but there did appear to be some exaggeration of the severity of symptoms he was experiencing.  As to unemployability, the examiner stated that the Veteran's PTSD symptoms did not prevent or impair him from obtaining or maintaining substantially gainful employment of either a sedentary or physical nature.  The Veteran may be more comfortable working in an environment with fewer interpersonal interactions.  The examiner felt he would still be qualified to drive a forklift like he did previously.  

A substance abuse treatment program note, dated December 2014, reflected the Veteran was attending group therapy focusing on and managing signs, symptoms, and effects of substance abuse and addiction.  The Veteran reported that his Thanksgiving was quiet and he was relieved that several relatives did not show up.  The Veteran had more time to talk with his mother.  The Veteran had no suicidal or homicidal ideation or active substance abuse.  

A substance abuse treatment program note, dated January 2015, reflected the Veteran was attending group therapy focusing on and managing signs, symptoms, and effects of substance abuse and addiction.  The Veteran reported a good week and stated he was thankful to be able to watch the game with some of his church members.  The Veteran had no suicidal or homicidal ideation.

In May and June of 2012 the Veteran had a GAF score of 50 which is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  However, as noted above, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  See Carpenter, 8 Vet. App. at 242.  

For the period beginning May 15, 2012, the Veteran's PTSD manifested symptoms of anger, anxiety, avoidance, chronic sleep impairment, depression, hypervigilance, memory loss, disturbances of motivation and mood, one instance of suicidal ideation, panic attacks, decreased appetite, nightmares, flashbacks, visual hallucinations, olfactory memories, and difficulty in establishing and maintaining effective work and social relationships.  

The Board finds that entitlement to an evaluation greater than 50 percent for PTSD for the period beginning May 15, 2012, is not warranted.  Manifestations of the Veteran's PTSD do not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Accordingly, a rating in excess of 50 percent is not warranted.

      C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to May 15, 2012, manifestations of the Veteran's posttraumatic stress disorder (PTSD) included symptoms of anger, anxiety, avoidance, hypervigilance, impatience, mild hopelessness, mild helplessness, moderate irritability, moderate difficulty concentrating, nervousness, nightmares, numbness, social isolation, sleep disturbance/insomnia, decreased appetite, and sleep terrors.  For the period beginning May 15, 2012, manifestations of the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as, such as anger, anxiety, avoidance, hypervigilance, impatience, irritability, difficulty concentrating, nervousness, chronic sleep impairment, depression, hypervigilance, memory loss, disturbances of motivation and mood, suicidal ideation, panic attacks, decreased appetite, nightmares, flashbacks, visual hallucinations, olfactory memories, and difficulty in establishing and maintaining effective work and social relationships.  

When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 30 percent disability rating and 50 percent disability rating currently assigned.  Evaluations in excess of these ratings are provided for certain manifestations of mechanical back pain, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the current ratings reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period other than those assigned, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than ratings in excess of those assigned would be warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for ratings in excess of those assigned for his service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

The Veteran seeks entitlement to TDIU for the period on appeal.  TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In light of the above, the Veteran is in receipt of service connected benefits for PTSD, evaluated as 50 percent, for the period on appeal; degenerative changes, lumbar spine with intervertebral disc syndrome, evaluated as 10 percent disabling prior to December 18, 2013, and 20 percent thereafter; right lower extremity sciatic nerve associated with degenerative changes, lumbar spine with IVDS, evaluated as 10 percent disabling since June 30, 2010; and left lower extremity sciatic nerve associated with degenerative changes, lumbar spine with intervertebral disc syndrome, since December 18, 2013.  The Veteran did not meet the schedular requirement for a TDIU prior to December 18, 2013.  From December 18, 2013 onward, the Veteran meets the schedular criteria for a TDIU.

In a June 2010 mental health note, the Veteran reported it was somewhat difficult to do work, take care of things at home, or get along with other people.  In October 2010, he noted he mowed the lawn.  The VA examiner in October 2010 noted that the Veteran appeared to have functioned adequately in the work place until his legal problems led to the loss of his job.  The Veteran had not been able to find employment since getting out of prison and the examiner noted the Veteran disliked crowded situations.  In a July 2013 psychiatry consult, the Veteran reported he stopped working about 10 years earlier because he could not stand to be in a crowd.  The VA examiner in December 2013 noted that the Veteran had reported last working in 2000.  However, the examiner noted the Veteran's legal history and the conflicting statement the Veteran made to his psychiatrist in July 2013 when he stated he stopped working because he could not stand to be in a crowd.  The examiner felt the Veteran's criminal record and the economy played a significant role in the Veteran's lack of employment.  The examiner felt that the Veteran's legal problems were not likely related to his PTSD.  The August 2014 medical opinion discussed that the Veteran's PTSD had impaired his willingness to participate in social activities in crowded places, but generally the Veteran had positive family relationships and maintained friendships with friends from the Army.  The examiner felt the Veteran's PTSD was not responsible for his current lack of occupational success because of the previously mentioned legal problems in his record.  The November 2014 examiner stated that the Veteran's PTSD symptoms did not prevent or impair him from obtaining or maintaining substantially gainful employment of either a sedentary or physical nature.  The Veteran may be more comfortable working in an environment with fewer interpersonal interactions.  The examiner felt he would still be qualified to drive a forklift.

The Board has considered the Veteran's statements that he is unable to engage in gainful employment due to his PTSD.  But the Board believes that the opinions of the VA examiners, to the effect that the Veteran's service-connected PTSD does not render him unemployable, are more probative.   

For the period prior to December 18, 2013, the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) not having been met, and given the evidence which does not show impairment due to service connected disability which would preclude employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the October 2010 and December 2013 VA opinions which clearly establish that the Veteran's service-connected PTSD does not cause him to be unemployable.

Based on a review of the evidence, the Board concludes that the award of a TDIU is not warranted for the period beginning December 18, 2013.  As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render the Veteran unemployable, the Board finds it unnecessary to refer this claim to the Director for extraschedular consideration.

The Board acknowledges that the Veteran has problems with his service-connected PTSD; degenerative changes, lumbar spine with intervertebral disc syndrome; and right and left lower extremity sciatic nerve associated with degenerative changes, lumbar spine with intervertebral disc syndrome; but these factors were reflected in the ratings.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  While his service-connected disabilities may have caused some economic inadaptability, this was also taken into account in the assigned evaluation.  In this case, there is no showing of total individual unemployability based solely on his service-connected disability for the period prior beginning December 18, 2013.  Thus, as the preponderance of the evidence is against a finding that the Veteran is unemployable, entitlement to a TDIU is denied.  


ORDER

Prior to May 15, 2012, an initial evaluation of 30 percent for PTSD is denied.

As of May 15, 2012, a rating in excess of 50 percent for PTSD is denied.

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


